Case 4:18-cv-01044-HSG Document 226 Filed 07/09/19 Page 1 of 2

 

 

 

 

 

 

 

 

   

UNITED STATES DISTRICT COURT COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA , BILL OF COSTS . . OBJECTION DEADLINE:
Form CAND 133 (Rev. 2/2017) Please follow the instructions on page 3 when completing this form. Oniccronnitcovee fl Noo
1. CASE NAME 2. CASE NUMBER 3. DATE JUDGMENT ENTERED 4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
Doris A. Kaelin as trustee for the estate of TechShop, Inc. v. Dan 18-cv-1044 June 26, 2019 Dan Rasure, TechShop 2.0 LLC, TechShop 2.0 San
Rasure, TechShop 2.0 LLC, TechShop 2.0 San Francisco LLC Francisco LLC
5. NAME OF CLAIMING PARTY 6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”) 7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE
Doris A. Kaelin as trustee for the estate of TechShop, Inc. James Pistorino
8. REQUEST TO TAX THE FOLLOWING AS COSTS: (SHADED AREAS ARE FOR COURT USE ONLY)
Disallowed Disallowance Reason

COST ITEM AMOUNT CLAIMED LIST SUPPORTING DOCUMENTATION Amt Allowed

   

      
 

      

Filing Fees and Docket Fees, $400.00 | See Dkt #1; receipt number 0971-

 

Civil LR 54-3(a)(1), 18 U.S.C. 12120441
1923
Service of Process, Civil LR 54- $180.00 | See Pistorino Decl, EX A.(invoice from S&R

3(a)(2) Services)

   
 

Transcripts for appeal, Civil LR
54-3(b)(1)

 

Rulings from the bench, Civil LR
54-3(b)(2)

 

Other transcripts (by order or
stipulation), Civil LR 54-3(b)(3)

   
   

Deposition transcript/video
recording, Civil LR 54-3(c)(1)

 

Deposition exhibits, Civil LR 54-
3(c)(3)

 

Notary & reporter attendance
fees, Civil LR 54-3(c)(4),(5)

 

Government records, Civil LR
54-3(d)(1)

 

Disclosure/formal discovery
documents, Civil LR 54-3(d)(2)

 

Trial exhibits, Civil LR 54-3(d)(4) $623.44 | See Pistorino Decl., Ex B (invoice from LDP,
Inc. for Bates stamping trial exhibits)

 

 

 

 

 

 

 

 
Case 4:18-cv-01044-HSG Document 226 Filed 07/09/19 Page 2 of 2

 

Visual aids, Civil LR 54(d)(5) $97.97

Total from itemized Witness
Fees worksheet,* Civil LR 54(e)

Fees for special masters &
receivers, Civil LR 54-3(f)

See Pistorino Decl (printing demonstratives)

  
   
   
   

 

Court-appointed experts,
28 USC § 1920(6)

 

Interpreters and special
interpretation services, 28 USC
§§ 1828, 1920(6)

   

Costs on appeal, Civil LR 54-
3(g) & FRAP 39

 

 

Costs of bonds and security,
Civil LR 54-3(h)

 

TOTAL AMOUNT $1,301.44

 

 

$ 0.00

 

 

 

 

9, ADDITIONAL COMMENTS, NOTES, ETC:

 

 

10. AFFIDAVIT PURSUANT TO 28 USC § 1924: | declare under penalty of perjury that the foregoing
costs are correct and were necessarily incurred in this action and that the services for which fees have
necessarily performed.

rty:

aA

been charged were actually
Name of Attorney/Claimi

SIGNATURE:

 

11. Costs are taxed in the amount of

Susan Y. Soong
Clerk of Court

BY:

and included in the judgment.

, Deputy Clerk DATE:

 

ome: 7/15

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTENDANCE SUBSISTENCE TRAVEL/MILEAGE TOTAL COST
WITNESS NAME , CITY AND STATE OF RESIDENCE # Days $ Cost # Days $ Cost Lavineeny $ Cost Per Witness
TOTAL WITNESS FEES/EXPENSES $ 0.00

 

 

 
